       Case 8:16-cv-01558-DKC Document 3 Filed 05/06/20 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

THE UNITED STATES OF AMERICA            :

                                        :
     v.                                       Criminal Case No. DKC 11-0307
                                        :     Civil Action No. DKC 16-1558

DION VOYT CAULEY                        :

                                   MEMORANDUM OPINION

     On May 19, 2016, a motion to vacate conviction under 28 U.S.C.

§ 2255 was filed on behalf of Dion Voyt Cauley by the Office of

the Federal Public Defender. (ECF No. 67). That motion challenged

Mr. Cauley’s conviction for the use of a firearm during and in

relation    to   a   crime    of   violence,    in   violation     of    18   U.S.C.

§ 924(c).    Many such motions were filed within the one-year period

after the Supreme Court of the United States rendered its decision

in Johnson v. United States, 135 S.Ct. 2551 (2015).                     Johnson, of

course,    invalidated       the   residual    clause   of   the   Armed      Career

Criminal Act (“ACCA”), 18 U.S.C. § 924(e)(2)(B)(ii), finding it

unconstitutionally vague.           Contending that the similar residual

clause in § 924(c) was also unconstitutional, Mr. Cauley asserted

that the Hobbs Act robbery underlying his § 924(c) conviction could

no longer qualify as a crime of violence.

     To be eligible for relief under § 2255, a petitioner must

show, by a preponderance of the evidence, that his “sentence was

imposed in violation of the Constitution or laws of the United
         Case 8:16-cv-01558-DKC Document 3 Filed 05/06/20 Page 2 of 3



States, or that the court was without jurisdiction to impose such

sentence, or that the sentence was in excess of the maximum

authorized by law[.]”       28 U.S.C. § 2255(a).    If the § 2255 motion,

along with the files and records of the case, conclusively show

that he is not entitled to relief, a hearing on the motion is

unnecessary and the claims raised in the motion may be dismissed

summarily.     § 2255(b).

     Since the filing of the motion, the Court decided United

States v. Davis, 139 S.Ct. 2319 (2019), finding, as anticipated,

that the residual clause in § 924(c) is also unconstitutionally

vague.    On the other hand, however, the United States Court of

Appeals for the Fourth Circuit, in United States v. Mathis, 932

F.3d 242, 266 (4th Cir. 2019), held that Hobbs Act robbery in

violation of 18 U.S.C. § 1951(a) still qualifies as a crime of

violence under the force clause of § 924(c).              Inasmuch as Mr.

Cauley was convicted of using the firearm during and in relation

to a Hobbs Act robbery as the underlying crime of violence, there

is no defect in his conviction and the motion to vacate fails and

will be denied.

     Pursuant to Rule 11(a) of the Rules Governing Section 2255

Proceedings, this court is required to issue or deny a certificate

of appealability when it enters a final order adverse to the

petitioner.     A certificate of appealability will not issue absent

“a substantial showing of the denial of a constitutional right.”

                                         2
       Case 8:16-cv-01558-DKC Document 3 Filed 05/06/20 Page 3 of 3



28 U.S.C. § 2253(c)(2).      When the district court denies relief on

the merits, a prisoner satisfies this standard by demonstrating

that reasonable jurists could find the district court’s assessment

of the constitutional claims debatable or wrong.             See Buck v.

Davis, 137 S.Ct. 759, 773–74 (2017).            When the district court

denies relief on procedural grounds, the prisoner must demonstrate

both that the dispositive procedural ruling is debatable and that

the   motion   states   a   debatable   claim    of   the   denial    of    a

constitutional right.       Gonzalez v. Thaler, 565 U.S. 134, 140–41

(2012) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).              Mr.

Cauley has not made the necessary showing and a certificate of

appealability will not issue.      A separate order will follow.


                                                  /s/
                                        DEBORAH K. CHASANOW
                                        United States District Judge




                                        3
